Exhibit 10.10

2007 COMPENSATION INFORMATION FOR EXECUTIVE OFFICERS

The table below provides certain information regarding (i) the annual base
salaries as of January 1, 2007 (except as noted) of the current and former
executive officers of Kosan Biosciences Incorporated (the “Company”) listed
below; (ii) the cash bonuses awarded to the current and former executive
officers of the Company listed below under the Company’s 2007 Executive Officer
Cash Bonus Plan (the “Bonus Plan”); and (iii) the number of shares of the
Company’s common stock subject to stock options granted in January 2007 (except
as noted) to the current and former executive officers of the Company listed
below:

 

Executive Officer

   2007 Annual
Base Salary
($)    Cash Bonus
Award
($)    Number of
Shares Subject
to Stock
Options (#)5

Gary S. Titus, C.P.A.

   312,000    99,782    15,000

Senior Vice President and Chief Financial Officer

        

Pieter J. Licari

   254,000    73,438    37,500

Senior Vice President, Manufacturing and Operations

        

Pieter B.M.W.M. Timmermans

   260,000    71,273    37,500

Senior Vice President, Drug Discovery and Preclinical Development

        

Jonathan Wright1

   280,000    —      140,000

Senior Vice President, General Counsel and Secretary

        

Robert G. Johnson, Jr.2

   416,000    165,672    100,000

Former President and Chief Executive Officer

        

Margaret A. Horn3

   312,000    —      45,000

Former Senior Vice President, Legal and Corporate Development, General Counsel
and Secretary

        

Robert De Jager4

   326,000    —      —  

Former Senior Vice President, Clinical Development and Chief Medical Officer

        

 

1

Mr. Wright was appointed as the Company’s Senior Vice President, General Counsel
and Secretary effective December 4, 2007. Mr. Wright was not a participant in
the Company’s 2007 Executive Officer Cash Bonus Plan. The option granted to
Mr. Wright as shown in the table above was granted in November 2007.

 

2

Dr. Johnson resigned as the Company’s President and Chief Executive Officer
effective February 27, 2008.

 

3

Ms. Horn resigned as the Company’s Senior Vice President, Legal and Corporate
Development, General Counsel and Secretary effective August 24, 2007.

 

4

Dr. De Jager resigned as the Company’s Senior Vice President, Clinical
Development and Chief Medical Officer effective August 8, 2007.

 

5

Stock options vest over a period of four years subject to continuous service and
were granted with an exercise price equal to the fair market value on the date
of grant (as determined in accordance with the Company’s 2006 Equity Incentive
Plan).